                                Case 1:18-cr-00905-LTS Document 85 Filed 11115119 Page 1of1




                                                                      RICHARD PALMA
                                                                       ATTORNEY AT LAW
                                                                   11 PARK PLACE - SUITE 1715
                                                                   NEW YORK, NEW YORK 10007



                  MEMBER OF THE BAR                                                                              TEL. (212) 686-8111
                  NEW YORK & FLORIDA                                                                             FAX. (212) 202-7800
                                                                                                          E-MAIL: rpalma177@gmail.com

                                                                                   November 15, 2019

                  ECF filed

                  Honorable Laura Taylor Swain
                  United States District Judge                                                 ~J1EMO       ENDORSED
                  U.S. District Court for S.D.N.Y.
                  500 Pearl Street
                  New York, N.Y. 10007

                             Re:        U.S. v. Wang, 18 Cr. 905 (LTW)
                                        Without objection by the Government, this is a joint request on behalf of
                                        Defendants Xiao Wang & Jiau Feng Wu to continue the November 19th
                                        Status Conference to an afternoon of the week of December 16th •

                  Dear Judge Swain:

                           As attorneys of record for Messrs. Jian Feng Wu and Xiao Wang, Mr. Christopher
                  Madiou and I respectfully request that our November 19th court appearances before Your Honor
                  be continued to the week of December 16th in the afternoon. The Government does not oppose
                  this joint defense request. I can represent to the Court on behalf of Mr. Madiou and myself that
                  the parties are actively involved in plea negotiations with the Government and that we anticipate
                  a resolution of our respective cases without a trial by the next court appearance. Finally, the
                  parties content to the exclusion of time under the Speedy Trial Act, 18 U.S.C. § 3161.

                           I am available immediately to Your Honor should the Court have questions about this
                   request. My cellular phone number is (917) 751-5754.

                              Thank you.

                                                                                    -   ~spectfully   submitted,
 j'HE. APPLICATION IS GRANTED THE CONFERENCE IS~~ -fu
\.,}_ 11}t ty.T _1_:_~ IN COURTROOM I 7C. THE ' URT FINDS PURSUANT TO 18
1J -S.C. §3161 (11)(7)(A) THAT THE ENDS OF JUSTICE SERVED BY AN EXCLUSION OF THE TIME   Richard Palma
FROM TODA y's DATE THROUGH~.l}f_60UTWEIGH THE BEST INTERESTS Of THE PUBLIC AND
 rHE DEFENDANT IN A SPEEDY TRIAL FOR THE REASONS STATED ABOVE SO ORDERED.
                                                                                        chard Palma (Bar No. rp 4441)
  ~cilill'i
1~~6R-SWAIN,          USDJ




                                                                               RICHARD PALMA
                                                                              ATTORNEY AT LAW
